Filed by Pan American Silver Corp. pursuant to Rule 425 under the Securities Act of Commission file number: 000-13727 Subject Company: Aquiline Resources Inc. Commission file number: N/A October Pan American Silver Corp.’sFriendly Offer forAquiline Resources Inc. “The Premier Silver Mining Company” 2 Cautionary Note RegardingForward Looking Statements Certain of the statements and information in this investor presentation constitute “forward looking statements” within the meaning of the United States private securitieslitigation reform act of 1995 and “forward looking information” within the meaning of applicable Canadian provincial securities laws relating to Pan American SilverCorp. (“PAA”), Aquiline Resources Inc. (“AQI”) and their respective operations. All statements, other than statements of historical fact, are forward looking statements.When used in this investor presentation, the words “anticipate”, “will”, “believe”, “estimate”, “expect”, “intend”, “target”, “plan”, “goals”, “objectives”, “may” and othersimilar words and expressions, identify forward-looking statements or information.These forward looking statements or information relate to, among other things: thecreation of a premier silver mining company, the successful integration of AQI’s business and operations with PAA, the satisfaction or waiver of the conditionsprecedent to the support agreement, the timing of the expected launch of the formal take-over bids, the timing and prospects for shareholder acceptance of the offersand the implementation thereof, the scheduled timing for closing, future superior financial performance and growth, future diversified political and operational risk, theaccuracy of mineral reserve and resource estimates, the accuracy of estimated future production and targets, timing and costs of construction, development andproduction, future successful development of the Navidad project and other PAA development projects, estimated production rates for silver and other payable metalsproduced by PAA and estimated average recoverable silver production by AQI, expected accretion of PAA’s net asset value per share and resources per share andcash flow per share once the Navidad project is in production, the results of the preliminary economic assessment on the Navidad project including but not limited tothe suitability of the Loma de La Plata zone of the Navidad project for open-pit mining, the estimated processing plant throughput of 10,000 tonnes per day, theestimated silver recoveries of 80% for the Loma de La Plata zone, the expected high grade silver concentrate for the Loma de La Plata zone and the reduction ofsmelter charges per ounce, access to future market liquidity, risk mitigation through PAA’s asset portfolio, value creation and growth for PAA and AQI’s shareholders,leveraged upside exposure for future share appreciation, future extensions of the life of PAA’s mines and projects, the effects of laws, regulations and governmentpolicies affecting PAA’s and AQI’s operations including but not limited to construction and development of the Navidad project, growth opportunities of PAA, the priceof silver and other metals; the sufficiency of PAA’s current working capital or its ability to raise necessary funds including but not limited to robust and ready access toequity and debt financing markets of the enlarged PAA and PAA plans and expectations for its properties and operations, the accuracy of estimated mineral resourcesif the acquisition is complete, the suitability of the Barite Hill zone and the Valle Esperanza zone of the Navidad project for open pit mining and the accuracy of resultsand conclusions of metallurgical test work on the Barite Hill zone and the Valle Esperanza zone.These statements reflect the current views of PAA and AQI,respectively with respect to future events and are necessarily based upon a number of assumptions and estimates that, while considered reasonable by each of PAAand AQI, respectively, are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors, bothknown and unknown, could cause actual results, performance or achievements to be materially different from the results, performance or achievements that are ormay be expressed or implied by such forward looking statements contained in this investor presentation and both PAA and AQI, respectively, has made assumptionsbased on or related to many of these factors. Such factors include without limitation: The fluctuations in spot and forward markets for silver, gold, base metals andcertain other commodities (such as natural gas, fuel oil and electricity); fluctuations in currency markets (such as the Peruvian sol, Mexican peso, Argentine peso andBolivian boliviano versus the U.S. dollar); risks related to the technological and operational nature of PAA and AQI’s businesses, respectively; changes in national andlocal government permitting, legislation, taxation, controls or regulations and political or economic developments in Canada, the United States, Mexico, Peru,Argentina, Bolivia or other countries where PAA and AQI may carry on business in the future; risks and hazards associated with the business of mineral exploration,development and mining (including environmental hazards, industrial accidents, unusual or unexpected geological or structural formations, pressures, cave-ins andflooding); inadequate insurance, or inability to obtain insurance, to cover these risks and hazards; employee relations; availability and increasing costs associated withmining inputs and labor; the speculative nature of mineral exploration and development, including the risks of obtaining necessary licenses and permits; diminishingquantities or grades of mineral reserves as properties are mined; global financial conditions; business opportunities that may be presented to, or pursued by PAA orAQI; PAA’s ability to complete and successfully integrate acquisitions; challenges to PAA’s or AQI’s title to properties; litigation, the actual results of current explorationactivities, conclusions of economic evaluations, and changes in project parameters to deal with unanticipated economic or other factors; discrepancies between actualand estimated production, price volatility, increased competition in the mining industry for properties, equipment, qualified personnel, and their costs; and those factorsidentified under the caption “Risks Related To PAA’s Business” in PAA’s most recent Form 40F and Annual Information Form filed with the United States Securitiesand Exchange Commission and Canadian provincial securities regulatory authorities and those factors identified under the caption “Description Of Business - RiskFactors” in AQI’s Annual Information Form filed with certain Canadian provincial securities regulatory authorities.
